Name: 93/578/EEC: Commission Decision of 29 October 1993 amending Decision 91/650/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Ireland on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  EU finance;  agricultural activity;  Europe
 Date Published: 1993-11-10

 Avis juridique important|31993D057893/578/EEC: Commission Decision of 29 October 1993 amending Decision 91/650/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Ireland on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic) Official Journal L 277 , 10/11/1993 P. 0037 - 0038COMMISSION DECISION of 29 October 1993 amending Decision 91/650/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Ireland on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)(93/578/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas the Commission has approved by Decision 89/640/EEC (3) the Community support framework for structural assistance in Ireland; Whereas on 11 December 1991 the Commission adopted Decision 91/650/EEC (4) which established the addendum to the Community support framework for Community interventions pursuant to Regulation (EEC) No 866/90 covering the period 1 January 1991 to 31 December 1993; Whereas reconstituted credits and supplementary credits require a revision of the financial arrangements envisaged for budgetary assistance from the Community; Whereas the Monitoring Committee of the Objective 1 Community support framework for Ireland decided on 28 April 1993 to transfer ECU 1 523 000, 1993 prices, to the addendum to the Community support framework for the improvement of the processing and marketing of agricultural products; Whereas the Monitoring Committee of the Objective 1 Community support framework for Ireland decided on 8 September 1993 to allocate ECU 5 000 000, 1993 prices, additional credits to the addendum to the Community support framework for the improvement of the processing and marketing of agricultural products; Whereas the Monitoring Committee set up in the framework of implementation of Regulation (EEC) No 866/90 for Ireland decided on 20 July 1993 to modify the financial plan of the addendum to the Community support framework; Whereas the modifications proposed by the Monitoring Committee imply new financial planning of the assistance from the European Agricultural Guidance and Guarantee Fund, Guidance Section, relating to the total amount and the amounts per sector foreseen by Article 2 of Commission Decision 91/650/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 91/650/EEC of 10 December 1991 is modified as follows: 'The total cost of the priorities adopted for joint action by the Community and the Member State concerned is ECU 161 572 809 and the financial arrangements envisaged for budgetary assistance from the Community is broken down as follows: "(1991 prices indexed to 1993 prices, in ecus) "" ID="01">1. Meat> ID="02">43 082 377"> ID="01">2. Milk and milk products> ID="02">6 893 592"> ID="01">3. Eggs and poultry> ID="02">3 317 142"> ID="01">4. Livestock: sundry> ID="02">2 297 976"> ID="01">5. Cereals> ID="02">1 182 139"> ID="01">6. Fruit and vegetables> ID="02">2 147 014"> ID="01">7. Flowers and plants> ID="02">0"> ID="01">8. Potatoes> ID="02">4 309 731"> ID="01">9. Crops: sundry> ID="02">0 "> ID="01">Total> ID="02">63 229 971 ">The resultant national financial requirement is approximately ECU 16 245 436 for the public sector and ECU 82 097 402 for the private sector.' Article 2 This Decision is addressed to Ireland and the Department of Agriculture, Food and Forestry. Done at Brussels, 29 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 370, 19. 12. 1989, p. 39. (4) OJ No L 350, 19. 12. 1991, p. 51.